[Cite as State v. Wells, 2022-Ohio-3793.]


                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                      WASHINGTON COUNTY


STATE OF OHIO,                                :

        Plaintiff-Appellee,                   : CASE NO. 21CA16

        v.                                    :

ROBERT J. WELLS,                              : DECISION AND JUDGMENT ENTRY

     Defendant-Appellant.        :
___________________________________________________________________
                            APPEARANCES:

Joel M. Spitzer, Marion, Ohio, for appellant1.

Nicole Coil, Washington County Prosecuting Attorney, and Alison L.
Cauthorn, Assistant Prosecuting Attorney, Marietta, Ohio, for
appellee.
___________________________________________________________________
CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED:10-19-22
ABELE, J.

        {¶1}     This is an appeal from a Washington County Common Pleas

Court judgment of conviction and sentence.              Robert J. Wells,

defendant below and appellant herein, assigns three errors for

review:

                 FIRST ASSIGNMENT OF ERROR:

                      “THE JURY VERDICT OF GUILTY ON THE
                 FELONIOUS ASSAULT CHARGE WAS AGAINST THE
                 MANIFEST WEIGHT OF THE EVIDENCE PRESENTED AT
                 TRIAL.”

        1
      Different counsel represented appellant during the trial
court proceedings.
                                                                     2
WASHINGTON,   21CA16



           SECOND ASSIGNMENT OF ERROR:

           “THE TRIAL COURT ERRED BY FAILING TO GRANT A
           JUDGMENT OF ACQUITTAL, PURSUANT TO CRIM.R.
           29(A), ON THE CHARGES OF BREAKING AND ENTERING,
           GRAND THEFT AUTO, AND FELONIOUS ASSAULT, AND
           THEREAFTER ENTERING A JUDGMENT OF CONVICTION OF
           THOSE OFFENSES AS THE CHARGES WERE NOT
           SUPPORTED BY SUFFICIENT EVIDENCE.”

           THIRD ASSIGNMENT OF ERROR:

           “THE INDEFINITE SENTENCE ORDERED BY THE TRIAL
           COURT UNDER S.B. 201, THE ‘REAGAN TOKES LAW’ IS
           UNCONSTITUTIONAL BECAUSE IT IS A VIOLATION OF
           THE SEPARATION OF POWERS DOCTRINE AND DEPRIVES
           HIM OF HIS RIGHT TO A TRIAL BY JURY AND OTHER
           PROCEDURAL DUE PROCESS SAFEGUARDS.”

    {¶2}   In March 2021, a Washington County Grand Jury returned an

indictment that charged appellant with (1) Count 1-failure to

comply with an order or signal of a police officer in violation of

R.C. 2921.331(B), a third-degree felony, (2) Count 2-breaking and

entering in violation of R.C. 2911.13(B), a fifth-degree felony,

(3) Count 3-grand theft in violation of R.C. 2913.02(A)(1), a

fourth-degree felony, (4) Count 4-felonious assault in violation of

R.C. 2903.11(A)(2), a first-degree felony, and (5) Count 5-breaking

and entering in violation of R.C. 2911.13(A), a fifth-degree

felony.    Appellant pleaded not guilty to all charges.

    {¶3}   The evidence adduced at the July 20, 2021 jury trial

reveals that, on December 20, 2020, Decker Drilling owner Dean
                                                                          3
WASHINGTON,    21CA16

Patrick Decker, III received a call from his office that someone

had removed locks at his oil and gas drilling business.       Staff

informed Decker that “quite a bit of stuff” appeared to be missing,

including a 2010 F-350 super duty diesel pickup truck with oilfield

racks and bumpers.       Decker’s vehicles also are equipped with GPS

and they located the truck in a Beverly trailer park.       Because, the

Washington County Sheriff’s Department instructed Decker to allow

law enforcement to retrieve his truck, Decker waited with the truck

until Lieutenant Bryan Lockhart arrived, then gave Lockhart his

spare keys and left.

     {¶4}   Later in the afternoon, an employee called Decker to tell

him his truck had moved at a high rate of speed, then parked in a

field.   When Decker retrieved the truck, the body was “tore up,”

with a bent front and rear axle housing, missing rear tire, and the

bed torn off on one side.       Also, the truck’s interior was “full of

tools, garbage, I assume people’s personal possessions that were

probably stolen.”       The $27,000 estimate for damage did not include

labor; thus, the truck had been totaled.

     {¶5}   In addition to the truck, Decker testified that many

tools, including grinders, chop saws, cutawl saws, and various

other hand tools, were missing from an outbuilding.       Officers also

found a few tools in the truck, such as “a grinder or two,” as well
                                                                       4
WASHINGTON,    21CA16

as Decker’s gasoline-powered chop saw.    Decker also found (1)

damage to a building door where someone tried to pry it open, and

(2) broken locks and valves on a diesel fuel tank and vented steel

gas cans.

    {¶6}    Washington County Sheriff’s Department Lieutenant Eric

Hunter and Deputy Trent Gainer were dispatched to Decker Drilling

and met co-owner Loretta Decker, who told them about the break-in

and missing vehicle.    When Hunter learned that GPS located the

vehicle and Mr. Decker had driven to the stolen truck’s location,

Hunter asked Decker to let law enforcement officers recover the

vehicle.    Hunter also learned that, after an unidentified male

walked to the truck and flashed the lights, the truck began to move

and officers tried to stop the vehicle.    It became clear, however,

that the vehicle did not “intend to stop,” and, instead continued

“going in between the houses, down around Webster’s trailer court.”

Hunter observed officers in pursuit and also heard on the radio

that the suspect struck a vehicle.    Hunter then joined the pursuit

as the suspect turned north from 6th Street onto State Route 60.

    {¶7}    During the pursuit, Lieutenant Hunter observed “lots of

smoke coming off of the suspect vehicle, and then I started seeing

parts of the tires, or part of a tire.”    The pursuit continued

until the truck entered a muddy field, continued through the field,
                                                                       5
WASHINGTON,    21CA16

over an oil well access road, then to an agricultural road, Hunter

related that four cars drove into the field and “got stuck on the

muddy hillside.    Suspect vehicle continued on out the agricultural

road.”   After officers pursued the suspect on foot, they found the

abandoned truck.   At this point, some officers secured the stolen

vehicle while others pursued the suspect with a K9.    The Ohio State

Highway Patrol also assisted with a helicopter.    Eventually, the

sheriff’s department formed two teams to apprehended the suspect.

     {¶8}   Sheriff Department Lieutenant Bryan Lockhart, in charge

of the Detective Bureau, drove to the trailer park around 10:00

a.m. to watch the stolen truck.    Around 3:00 p.m., appellant

unlocked the truck and “[a]ppeared to be rummaging around through

the cab,” returned to the trailer, then reappeared in different

clothing and started the truck.    Lockhart radioed dispatch to

inform everyone about the truck on the move.

     {¶9}   Lieutenant Lockhart stated that, after Detectives Roe and

McKee arrived, Roe drove behind the suspect and activated his

pursuit lights.    When the suspect “pause[d] at the end of the

horseshoe [drive] for a short period of time,” Lockhart pulled in

behind Roe.    At that point, the suspect took off “between the

trailers,” and drove through yards.    Because Lockhart knew one

entrance exists in the park, he drove to the entrance while other
                                                                      6
WASHINGTON,   21CA16

units pursued the vehicle.

     {¶10} Shortly thereafter, the suspect drove close to Lockhart’s

position, turned around, drove down a hill, struck the front of

Detective Zide’s marked vehicle, then fled over a curb and onto

State Route 339.     Lockhart followed the suspect on State Route 339,

then onto State Route 60 and observed the suspect drive 60 to 70

mph [in a 55 mph zone].     During the chase, the truck’s tire came

off the rim and caused the stolen vehicle to lose control, then

slide sideways and nearly strike a vehicle head-on.     After the

suspect regained control, he continued on State Route 60, turned

into a large cornfield then exited the vehicle.     At that point,

officers conducted an extensive search with the assistance of a

helicopter and drones.

     {¶11} Detective Roe had also observed the stationary stolen

truck while officers sought a search warrant and he observed the

suspect take “off down between the trailers” towards 2nd Street and

leave the roadway.     Later, Roe helped officers form a line to

attempt to apprehend the suspect.

     {¶12} Washington County Sheriff’s Detective Ryan Zide worked

with his partner, Detective Roe, when they received a call to

assist with a search warrant for a stolen vehicle.     When Zide

learned that officers located the truck, he drove to the scene in
                                                                       7
WASHINGTON,    21CA16

his marked Ford Explorer and observed the pursuit wrap around the

back of a house.    Zide first tried to drive through a yard to cut

off the pursuit, but as the pursuit headed toward the river, Zide

tried to position his cruiser perpendicular to State Route 339 to

block the vehicle’s exit.    At that point, Zide and his cruiser sat

stationary and, although the suspect could have stopped or gone

around him, he instead struck Zide’s vehicle and caused Zide’s K9,

Rita, to be thrown around the vehicle’s interior.     After Zide’s

vehicle sustained heavy damage, Zide continued pursuit but later

became stuck in mud on a hillside along with several other

cruisers.     Eventually, officers ended up in a foot pursuit along

with a Marietta Police Department bloodhound.

    {¶13} Washington County Sheriff’s Detective Eric Augenstein

testified about his location at the Beverly-Waterford bridge when

he observed the stolen truck.    Augenstein, the first vehicle in

pursuit behind the suspect, observed the truck run through a stop

sign and travel north on State Route 60.     The pursuit continued

from Beverly and reached “speeds of about 70, 75.”     The suspect

eventually lost control, slid sideways in the roadway and his tire

began to shred.    Also, a southbound truck had to brake to exit to

the side of the road to avoid a collision.     The suspect regained

control, left the road, then continued through a muddy field.
                                                                         8
WASHINGTON,   21CA16

Augenstein and Sergeant McKee drove to State Route 83 to patrol

that area, then returned to assist with the foot search.

     {¶14} Washington County Sheriff’s Deputy Mark Gainer testified

he drove the second to last car in the pursuit on State Route 60

and he observed a rifle in the back of the truck.   Sheriff’s Deputy

Troy Hawkins also participated in the pursuit and photographed the

firearm.   Later, Hawkins and Gainer secured the vehicle, took

possession of the firearm and helped to remove the four cruisers

stuck in the muddy field.

     {¶15} Marietta Police Department K9 Officer Glen McClelland

testified that when the Washington County Sheriff’s Office

contacted him to assist in the search, he brought Lulu, his

bloodhound certified in tracking and trailing, to track the

suspect.   McClelland could also see the suspect’s footprints in the

snow.   However, once McClelland learned that a drone followed

appellant, he discontinued the search.

     {¶16} Washington County Sheriff’s Detective Robert McKee

testified that he drove his marked cruiser to the trailer park to

pursue the stolen truck.    When officers attempted to box-in the

suspect, he rammed Lieutenant Zide’s cruiser and got away.      McKee,

who drove the third car in the pursuit, also joined the foot chase

to track the suspect after he left the road and abandoned the
                                                                        9
WASHINGTON,     21CA16

truck.     A few days later, McKee also examined the truck and found a

piece of mail addressed to appellant.

     {¶17} Janetta Long testified that she once dated appellant,

and, in December 2020, lived with Joe Heiss on 3rd Street in

Beverly.     When Long awoke on December 2, 2020, she found appellant,

who did not live at her residence, asleep in her home.      When

appellant awoke later in the day, he walked to a truck to retrieve

tennis shoes.     Appellant, however, could not find shoes in the

truck, so Jake Cousins gave him a pair of tennis shoes.      When

appellant returned, he told Long she should be careful because an

undercover officer appeared to be present in the neighborhood.

Long also testified that officers searched Heiss’ home and took

appellant’s boots, but found no stolen items.

     {¶18} At the close of the case, defense counsel made a Crim.R.

29 motion for judgment of acquittal and argued that no evidence

exists regarding the breaking and entering or the felonious assault

charges.     The trial court, however, denied the motion.

     {¶19} After hearing the evidence, the jury found appellant

guilty of all counts.     At sentencing, the trial court, pursuant to

R.C. 2941.25, merged the breaking and entering counts, and the

state elected to proceed on Count 2 (R.C. 211.13(B)/(C)).     The

court ordered appellant to serve: (1) a 36 month definite sentence
                                                                      10
WASHINGTON,   21CA16

on Count 1, to be served consecutively to all other terms, (2) a 10

month definite sentence on Count 2, (3) a 12 month definite

sentence on Count 3, (4) an eight year minimum sentence on Count 4,

and (5) a five-year driver’s license suspension, for an aggregate

minimum/maximum term of 11 to 15 years.   This appeal followed.



                                  I.

      {¶20} In his first assignment of error, appellant asserts that

the felonious assault verdict is against the manifest weight of the

evidence.

      {¶21} In determining whether a criminal conviction is against

the manifest weight of the evidence, an appellate court must review

the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of witnesses, and determine

whether, in resolving conflicts in the evidence, the trier of fact

clearly lost its way and created such a manifest miscarriage of

justice that reversal of the conviction is necessary.   State v.

Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997); State v.

Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, 960 N.E.2d 955, ¶ 119;

State v. Smith, 4th Dist. Lawrence No. 19CA23, 2020-Ohio-5316, ¶

31.   To satisfy this test, the state must introduce substantial

evidence on all the elements of an offense so that the jury can
                                                                     11
WASHINGTON,   21CA16

find guilt beyond a reasonable doubt.    See State v. Eskridge, 38

Ohio St.3d 56, 526 N.E.2d 304, syllabus (1988).

    {¶22} R.C. 2903.11 defines felonious assault as: “No person

shall knowingly * * * Cause or attempt to cause physical harm to

another * * * by means of a deadly weapon or dangerous ordnance.”

R.C. 2903.11(A)(2).    A person acts knowingly, regardless of

purpose, when the person is aware that the person’s conduct will

probably cause a certain result or will probably be of a certain

nature.”   R.C. 2901.22(B).

    {¶23} Appellant recognizes that the evidence presented at trial

concerning the felonious assault charge included Detective Zide’s

testimony and photos of damage to his cruiser, but appears to

challenge the credibility of this evidence and argues that, because

the collision occurred while appellant fled the police, he did not

actually intend to strike Zide’s cruiser.    Rather, appellant

asserts he did not act knowingly, but instead caused accidental

contact with the vehicles.

    {¶24} When a defendant evades police and crashes a vehicle into

a police cruiser, the defendant is usually deemed to have acted

knowingly because it is likely that the officer would suffer

physical harm from the collision.    State v. Taylor, 8th Dist.

Cuyahoga No. 90001, 2008-Ohio-3455, ¶ 68.    Moreover, in the case at
                                                                     12
WASHINGTON,    21CA16

bar, appellant’s state of mind may be inferred from all of the

surrounding circumstances, including the fact that appellant did

have choices other than to ram Zide’s cruiser.    See State v.

Duffield, 9th Dist. Summit No. 28615, 2018-Ohio-1220, ¶ 12 (state

of mind inferred from circumstances when defendant aware officer

close to cruiser and defendant drove in reverse to strike the

cruiser).

      {¶25} Many other Ohio courts have examined felonious assault

convictions when defendants claimed they did not intend to strike a

cruiser during a pursuit.    For example, in State v. Allsup, 3d

Dist. Hardin Nos. 6-10-06, 6-10-07, 2011-Ohio-405, the defendant,

while he attempted to flee police, stopped his truck in the middle

of the road.    When an officer stopped behind the truck, Allsup put

his truck in reverse and rammed the cruiser.    After the court

viewed this evidence, the court determined that a rational juror

could have found that Allsup used the pick-up truck as a weapon.

“A rational trier of fact could conclude that a pick-up truck-which

sits substantially higher off the ground than a cruiser-hitting a

parked cruiser from a distance of fifteen to twenty (15-20) feet

would likely produce great bodily harm to the occupant.”    Id. at

25.   Thus, as to the R.C. 2903.11(A)(2) “deadly weapon” requirement

the court concluded that the state produced both sufficient
                                                                    13
WASHINGTON,     21CA16

evidence and the conviction was not against the manifest weight of

the evidence.    Id.

     {¶26} In State v. Prince, 8th Dist. Cuyahoga No. 61342, 1992 WL

354839 (Nov. 19, 1992), the defendant claimed he did not use his

vehicle to produce death or great bodily injury because he did not

intend to ram police vehicles.   The Eighth District, however, cited

previous cases that upheld felonious assault convictions when an

accused strikes a cruiser during a high-speed chase, but claimed

they merely attempted to flee.   See also State v. Townsend, 8th

Dist. Cuyahoga No. 56571, 1990 WL 15324 (Feb. 22, 1990), (accused

accelerates toward officer but claimed did so without requisite

mental state) State v. Buford, 8th Dist. Cuyahoga No. 57213, 1990

WL 96052 (July 12, 1990) at *2, (weight and sufficiency supports

felonious assault when defendant accelerated directly at officer

and could have avoided collision, but chose not to).   See also

State v. Gibson, 9th Dist. Summit No. 23881, 2008-Ohio-410, ¶ 15

(weight and sufficiency supports felonious assault when defendant

rammed cruiser during pursuit), State v. Beatty, 10th Dist.

Franklin No. 08AP-52, 2008-Ohio-5063, ¶ 13-15   (evidence sufficient

for felonious assault after defendant drove stolen vehicle into

cruisers), State v. Campbell, 8th Dist. Cuyahoga No. 93034, 2010-

Ohio-261, ¶ 20, 25 (evidence supports felonious assault when, after
                                                                     14
WASHINGTON,   21CA16

a chase, defendant suddenly stopped vehicle, shifted into reverse,

jumped from car and sent it directly into the path of pursuing

cruiser).

     {¶27} As appellee notes, in the case at bar appellant does not

provide a precise explanation or reason why Detective Zide’s

testimony should not be viewed as credible.   At trial, Zide

testified he sat stationary and “trying to block * * * this exit.”

Zide further testified that appellant “could have stopped * * *

ended the whole thing. * * * If you could have, you know, gone up

and around, or you can’t see it here, gone around kind of the

back.”   Zide also testified that his vehicle is well-marked and

contained a K-9 deputy.   Detective Lockhart also testified that

appellant “rammed into the front of Detective Zide’s car * * * and

flees out.”   Detective McKee testified, “[t]he truck rammed

Detective Zide’s cruiser and made it away from * * * this area.”

     {¶28} After our review of the evidence adduced at trial, we

conclude that the evidence, if believed, fully supports the

conclusion that a reasonable jury could find that appellant

“knowingly” attempted to cause harm to Detective Zide by ramming

his cruiser with the stolen truck.   Eyewitness testimony, coupled

with physical evidence, established appellant’s intent to ram

Zide’s vehicle during appellant’s attempt to escape apprehension.
[Cite as State v. Wells, 2022-Ohio-3793.]

Here, the appellee adduced ample evidence at trial on each element

of the offense.              It is the jury’s task, sitting as the trier of

fact, to determine and assess the credibility of any witness who

appears before it and the jury may believe all, part or none of the

testimony of any witness.                   Consequently, this verdict is not

against the manifest weight of the evidence.

        {¶29} Accordingly, based upon the foregoing reasons, we

overrule appellant’s first assignment of error.




                                                 II.

        {¶30} In his second assignment of error2, appellant asserts the

trial court erred by failing to grant appellant’s Crim.R.29(A)

motion for judgment of acquittal with respect to the felonious

assault charge.              Appellant maintains that the evidence adduced at

trial does not support the trial court’s determination that

sufficient evidence supports his felonious assault conviction.

        {¶31} Under Crim.R. 29(A), a court “shall order the entry of a



        2
        In appellant’s brief’s Table of Contents, his second
assignment of error, in addition to felonious assault, also
challenges the denial of his Rule 29 motion concerning breaking and
entering. However, the argument section of his brief only
addresses the felonious assault conviction.
[Cite as State v. Wells, 2022-Ohio-3793.]

judgment of acquittal of one or more offenses * * * if the evidence

is insufficient to sustain a conviction of such offense or

offenses.”          A Crim.R. 29 motion tests the sufficiency of the

evidence.          State v. McMurray, 12th Dist. Preble No. CA2014–08–008,

2015-Ohio-2827, ¶ 37; State v. Robinson, 2015-Ohio-4533, 48 N.E.3d

109, ¶ 37 (12 Dist.).                   Thus, the standard of review used to assess

a Crim.R. 29 motion is the same standard for a sufficiency of the

evidence claim.              State v. Johnson, 4th Dist. Ross No.14CA3459,

2016-Ohio-867, ¶ 9, State v. Conley, 12th Dist. Warren No. CA2013–

06–055, 2014-Ohio-1699, ¶ 14, citing State v. Carter, 72 Ohio St.3d

545, 553, 651 N.E.2d 965 (1995); State v. Hernandez, 10th Dist. No.

09AP-125, 2009-Ohio-5128, ¶ 6; State v. Tenace, 109 Ohio St.3d 255,

2006-Ohio-2417, 847 N.E.2d 386, ¶ 37.

        {¶32} “An appellate court's function when reviewing the

sufficiency of the evidence to support a criminal conviction is to

examine the evidence admitted at trial to determine whether such

evidence, if believed, would convince the average mind of the

defendant's guilt beyond a reasonable doubt.”                   State v. Jenks, 61

Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the

syllabus, superseded by state constitutional amendment on other

grounds, State v. Smith, 80 Ohio St.3d 89, 684 N.E.2d 668 (1997).

Thus, “[t]he relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational
[Cite as State v. Wells, 2022-Ohio-3793.]

trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt.”                    Id.   “In deciding if the

evidence was sufficient, we neither resolve evidentiary conflicts

nor assess the credibility of witnesses, as both are functions

reserved for the trier of fact.”                    State v. Jones, 1st Dist.

Hamilton Nos. C-120570 and C-120571, 2013-Ohio-4775, ¶ 33, citing

State v. Williams, 197 Ohio App.3d 505, 2011-Ohio-6267, 968 N.E.2d

27, ¶ 25 (1st Dist.); State v. Bennett, 2019-Ohio-4937, 149 N.E.3d

1045, ¶ 46 (3d Dist.).                      Initially, we observe that our conclusion

under appellant’s first assignment of error, that appellant’s

felonious assault conviction is not against the manifest weight of

the evidence, necessarily includes a finding that sufficient

evidence supports appellant’s conviction.                    State v. Pollitt, 4th

Dist. Scioto No. 08CA3263, 2010-Ohio-2556, ¶ 15.                     “‘Thus, a

determination that [a] conviction is supported by the weight of the

evidence will also be dispositive of the issue of sufficiency.’”

State v. Lombardi, 9th Dist. Summit No. 22435, 2005-Ohio-4942, ¶ 9,

quoting State v. Roberts, 9th Dist. Lorain No. 96CA006462, 1997 WL

600669 (Sept. 17, 1997); Gibson, supra, 2008-Ohio-410, at ¶ 15;

State v. Smith, 2020-Ohio-5316, 162 N.E.3d 898, ¶ 30-32 (4th

Dist.); State v. Cutright, 4th Dist. Ross No. 21CA3749, 2021-Ohio-

4039, ¶ 33.

        {¶33} In the case sub judice, in addition to photographs
[Cite as State v. Wells, 2022-Ohio-3793.]

appellee presented testimony from multiple witnesses that Detective

Zide’s marked vehicle sat stationary when appellant chose to ram

the vehicle when as officers testified, appellant could have

stopped or traversed around Zide.                Appellant, however, argues that,

because Zide was “disoriented for a moment” before he continued in

the pursuit, it somehow negates the felonious assault conviction.

We disagree.            Events that occurred after the felonious assault are

irrelevant to our analysis.



        {¶34} Therefore, we believe that our review of the record

reveals that the evidence adduced at trial is sufficient to support

the claim that appellant acted knowingly in fleeing law enforcement

and in “ramming” Detective Zide’s vehicle.

        {¶35} Accordingly, based upon the foregoing reasons, we

overrule appellant’s second assignment of error.



                                             III.

        {¶36} In his third assignment of error, appellant asserts that

his indefinite sentence under the “Reagan Tokes Law” is

unconstitutional.                In particular, appellant argues that his

sentence violates the Separation of Powers Doctrine and deprives

him of his right to a trial by jury and other procedural due
[Cite as State v. Wells, 2022-Ohio-3793.]

process safeguards.

        {¶37} In particular, appellant contends that the Reagan Tokes

Law violates the separation of powers doctrine because it permits

ODRC, an executive agency, to “unilaterally deny the [appellant]

release at the expiration of [his] minimum sentence” if ODRC

determines that he committed a qualifying offense while

incarcerated.             Appellant argues that this permits ODRC to act as

“prosecutor, judge, jury, and jailer.”



        {¶38} Recently, we addressed the constitutionality of the

Reagan Tokes Law in State v. Alexander, (4th Dist.) Adams No.

21CA1144,          2022-Ohio-1812.          As we noted in Alexander, the

constitutionality of a statute presents a question of law we review

de novo.         Alexander at ¶ 48, citing Hayslip v. Hanshaw, 2016-Ohio-

3339, 54 N.E.3d 1272, ¶ 27 (4th Dist.).                 “Statutes are presumed to

be constitutional.”                 State v. Noling, 136 Ohio St.3d 163, 2013-

Ohio-1764, 992 N.E.2d 1095, ¶ 25.                 “A statute will be upheld unless

the challenger meets the burden of establishing beyond a reasonable

doubt that the statute is unconstitutional.”                  Id.

        {¶39} In Alexander, supra, we held that the Reagan Tokes Law

does not allow the ODRC to lengthen a defendant's sentence beyond

the maximum sentence imposed by the trial court, citing State v.
[Cite as State v. Wells, 2022-Ohio-3793.]

Barnes, 2d Dist. Montgomery No. 28613, 2020-Ohio-4150, ¶ 36.

Accord State v. Hacker, 2020-Ohio-5048, 161 N.E.3d 112, ¶ 22 (3d

Dist.), appeal allowed in part by 161 Ohio St.3d 1449, 2021-Ohio-

534, 163 N.E.3d 585.                  See also State v. Delvallie, 2022-Ohio-470,

185 N.E.3d 536, ¶ 34-38 (8th Dist.), appeal allowed by 2022-Ohio-

1485, 166 Ohio St.3d 1496, 186 N.E.3d 830; State v. Floyd, 3d Dist.

Marion No. 9-20-44, 2021-Ohio-1935, ¶ 19 (facial challenge to the

Reagan Tokes Law on basis it violates the separation of powers

doctrine without merit); State v. Suder, 12th Dist. Clermont No.

CA2020-06-034, CA2020-06-035, 2021-Ohio-465, ¶ 25 (Reagan Tokes Law

does not violate offender's right to due process or separation-of-

powers doctrine).                In Alexander, we also rejected the argument that

the Reagan Tokes Law violates the separation of powers doctrine,

Alexander at ¶ 57, and we reject it here.

        {¶40} Additionally, appellant argues that the Reagan Tokes Act

violates his right to trial by jury and due process, but does not

elaborate and does not cite authority.                 We also point out that in

Alexander we held that the Regan Tokes Law does not violate due

process.         See Alexander, supra, at ¶ 57.          Beyond that, we will not

address arguments that appellant did not specifically develop.

        {¶41} Accordingly, based upon the foregoing reasons, we

overrule appellant’s final assignment of error and affirm the trial
[Cite as State v. Wells, 2022-Ohio-3793.]

court’s judgment.

                                                         JUDGMENT AFFIRMED.




                                            JUDGMENT ENTRY

     It is ordered that the judgment be affirmed and that appellee
recover of appellant the costs herein taxed.

        The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court
directing the Washington County Common Pleas Court to carry this
judgment into execution.

     If a stay of execution of sentence and release upon bail has
been previously granted by the trial court or this court, it is
temporarily continued for a period not to exceed 60 days upon the
bail previously posted. The purpose of a continued stay is to
allow appellant to file with the Supreme Court of Ohio an
application for a stay during the pendency of the proceedings in
that court. If a stay is continued by this entry, it will
terminate at the earlier of the expiration of the 60-day period, or
the failure of the appellant to file a notice of appeal with the
Supreme Court of Ohio in the 45-day appeal period pursuant to Rule
II, Sec. 2 of the Rules of Practice of the Supreme Court of Ohio.
Additionally, if the Supreme Court of Ohio dismisses the appeal
prior to expiration of 60 days, the stay will terminate as of the
date of such dismissal.

        A certified copy of this entry shall constitute that mandate
WASHINGTON,   21CA16


                                                                  22
pursuant to Rule 27 of the Rules of Appellate Procedure.

    Smith, P.J. & Hess, J.: Concur in Judgment & Opinion

                                   For the Court




    BY:_____________________________
                                       Peter B. Abele, Judge


                         NOTICE TO COUNSEL

     Pursuant to Local Rule No. 14, this document constitutes a
final judgment entry and the time period for further appeal
commences from the date of filing with the clerk.